Hutcheson, J.
1. The discretion of the trial judge in allowing temporary alimony, unless it has been flagrantly abused, will not be controlled by this court. Ethridge v. Ethridge, 149 Ga. 44 (99 S. E. 37).
2. The evidence was conflicting, and it can not be said that there was such an abuse of discretion on the part of the trial judge as to require a reversal of the judgment allowing temporary alimony. Kelly v. Kelly, 146 Ga. 362 (91 S. E. 120).

Judgment affirmed.


All the Justices concur.

Willis Smith, for plaintiff in error'. L. M. Wyatt, contra.